      Case 1:19-cv-00308-TCW Document 124 Filed 07/18/19 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              BID PROTEST

                                               )
HIGHER EDUCATION LOAN                          )
AUTHORITY OF THE STATE OF                      )
MISSOURI,                                      )
                                               )
and                                            )
                                               )
GRANITE STATE MANAGEMENT AND                   )        No. 19-478 (consolidated with No. 19-308)
RESOURCES,                                     )
             Plaintiffs,                       )        Judge Thomas C. Wheeler
                                               )
       v.                                      )
                                               )
UNITED STATES,                                 )
                                               )
                   Defendant.                  )
                                               )

        JOINT STIPULATION REGARDING VOLUNTARY DISMISSAL

       Plaintiffs, Higher Education Loan Authority of the State of Missouri and Granite

State Management and Resources, and defendant, the United States, hereby stipulate,

pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the United States Court of Federal

Claims, that plaintiffs’ Complaint in the above-captioned matter may be and hereby is

voluntary dismissed with prejudice and with each party to bear its own costs and fees.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

 /s/ Scott F. Lane                                 ROBERT E. KIRSCHMAN, JR.
 SCOTT F. LANE                                     Director
 Thompson Coburn LLP
 One US Bank Plaza                                 /s/ Patricia M. McCarthy
 St. Louis, MO 63101-1693                          PATRICIA M. MCCARTHY
 Tel: (314) 552-6535                               Assistant Director
 slane@thompsoncoburn.com
                                                   /s/ David R. Pehlke
 Counsel for Plaintiffs                            DAVID R. PEHLKE
   Case 1:19-cv-00308-TCW Document 124 Filed 07/18/19 Page 2 of 2



                                     Trial Attorney
                                     U.S. Department of Justice
                                     Civil Division
                                     Commercial Litigation Branch
                                     P.O. Box 480
                                     Ben Franklin Station
                                     Washington, D.C. 20044
                                     Tel.: (202) 307-0252
                                     Email: david.r.pehlke@usdoj.gov

Dated: July 18, 2019                 Attorneys for Defendant
